 

 

eC fo NW A wh BR BH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01215-JLR Document11 Filed 08/28/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KATHLEEN DOUGLAS, an individual,
Case No. 2:18-cv-01215-JLR

 

Plaintiff,
Vv. STIPULATED MOTION AND
PROBA] ORDER TO EXTEND
EMPLOYBRIDGE, LLC, a California Limited THE DEADLINE TO DISCLOSE
Liability Company; EMPLOYMENT EXPERT WITNESS TESTIMONY

SOLUTIONS MANAGEMENT, INC., a
Georgia corporation; and DOES 1 through 10,
inclusive, Noted For Consideration:
August 28, 2019
Defendants.

 

 

 

Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Civil Rule
16(b)(5), Defendants and Plaintiff (collectively “the parties”) hereby stipulate to and jointly
request a thirty-day extension of the deadline to disclose expert witness testimony as required by
Rule 26(a)(2), up to and including September 30, 2019. In support of this Motion, the parties
state as follows:

iF Pursuant to the Court’s November 27, 2018 Order Setting Trial Dates and Related
Dates, the current deadline to disclose expert witness testimony is August 28, 2019. Dkt. #8.
The parties have not requested an extension of the deadline to disclose expert witnesses

previously.

STIPULATED MOTION AND ORDER TO EXTEND

JHE DEADLINE TO DISCLOSE EXPERT WITNESS TESTIMONY - | LITTLER MENDELSON, P.C.
One Union Square

2:18-CV-01215-JLR 600 University Street, Suite 3200
: Seattle, WA 98161.3122
206.623.3300

 

 
 

oOo fo w~F BH A FP WH WW

10
11
12

13

id
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01215-JLR Document 11 Filed 08/28/19 Page 2 of 4

2. The current deadline to complete discovery is October 28, 2019, and the deadline

for dispositive motions is November 26, 2019. See id.

3. The parties have engaged in extensive ESI discovery and the parties agree that

they will both benefit from having additional time to review and analyze the documents

produced prior to determining the nature and extent of expert testimony required, if any.

4, This request is not made for purposes of. delay, but tather, for the purpose of

allowing the parties time to fully comply with their discovery obligations.

Dated: August 28, 2019

 

 

s/ Kevin Smith s/ Katie Bosbyshell
Kevin Smith, WSBA #48578 Kellie A. Tabor, WSBA #46260
Defiance Law PLLC Ktabor@littler.com

1115 Tacoma Ave. 8.
Tacoma, WA 98402
Tel: (253) 507-4769
k. smith@defiance law

Attorneys for Plaintiff
Kathleen Douglas

STIPULATED MOTION AND ORDER TO EXTEND
THE DEADLINE TO DISCLOSE EXPERT WITNESS TESTIMONY - 2

2:18-CV¥-01215-JLR

M. Kathryne Bosbyshell, WSBA #47469
kbosbyshell@littler.com

LITTLER MENDELSON, P.C.

One Union Square .

600 University Street, Suite 3200
Seattle, WA 98101.3122

Phone: 206.623.3300

Fax: 206.447.6965

Attorneys for Defendants
EMPLOYBRIDGE, LLC and
EMPLOYMENT SOLUTIONS
MANAGEMENT, INC.

LITTLER MENDELSON, P.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101,3122
206.623.3300

 

 
 

Oo oc SF A Ww f

10
11
12
13
14
15
16
17
18
19
20
21
22

23°

24
25
26

 

Case 2:18-cv-01215-JLR Document 11 Filed 08/28/19 Page 3 of 4

ORDER

PURSUANT TO THE STIPULATED MOTION FILED BY THE PARTEIS, IT IS SO

ORDERED that the deadline to disclose expert witness testimony as required by Rule 26(a)(2) of

the Federal Rules of Civil Procedure shall be extended until September 30, 2019.

DATED: LY brows wD if

STIPULATED MOTION AND ORDER TO EXTEND

CVn & 20K

The Honorable James L. Robart
United States District Court Judge

 

 

THE DEADLINE TO DISCLOSE EXPERT WITNESS TESTIMONY - 3 LITTLER MENDELSON, P.C,

2:18-CV-01215-JLR

One Union Square
600 University Street, Suite 3200
Seattle, WA 98101.3122
206.623.3300

 

 
